Citation Nr: 0308495	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for asthma.

2.  Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for a corneal scar of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from March 1943 through 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The sole matter certified for review to the Board is the 
appellant's attempt to reopen a previously denied claim of 
service connection for asthma, triggered upon the appellant's 
filing of a Notice of Disagreement challenging a May 1998 
rating decision.  However, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue. 38 C.F.R. § 19.35.  

The record reflects that the appellant's earlier attempt to 
reopen the asthma claim was denied by rating decision dated 
in January 1993.  In the same decision, the RO had also 
declined to reopen a claim of entitlement to service 
connection for a corneal scar of the right eye.  Although the 
appellant filed a Notice of Disagreement in late January 
1993, the RO did not issue a Statement of the Case at that 
time.  

In these circumstances, the appellant's attempt to reopen 
both his asthma and right eye corneal scar claims have been 
in continual appellate status since the filing of his January 
1993 Notice of Disagreement.  It is now well-settled that the 
filing of a Notice of Disagreement commences an appeal and as 
such is sufficient to confer appellate jurisdiction to the 
Board.  Gallegos v. Principi, 283 F. 3d 1309 (2002) 
[Observing that a valid Notice of Disagreement must (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO's decision, and; (5) be 
filed by the claimant or the claimant's representative.].  
Accordingly the appellant's right eye corneal scar claim will 
be remanded to the RO for issuance of a Statement of the Case 
and for other appellate proceedings as appropriate.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that a personal hearing before the Board was 
scheduled in January 2003 in accordance with the appellant's 
request.  However, he canceled that hearing due to health 
problems, and there is no indication in the file that he 
wants to reschedule the hearing.  Therefore, the Board 
considers his hearing request effectively withdrawn.


FINDINGS OF FACT
   
1.  By decision dated in September 1991, the RO declined to 
reopen the claim for service connection for asthma.  The 
appellant was notified of that decision and of his appellate 
rights, but he did not appeal.

2.  The evidence added to the record since September 1991, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim for service connection for asthma is not reopened.  
38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, the record reflects that 
the appellant has been continually advised of what evidence 
would serve to substantiate his claim (i.e., that which would 
demonstrate he had the disorder in question; and that such 
disorder was incurred or aggravated by service and which was 
not previously of record at the time the claim was last 
denied on the merits.).  See letters dated in September 1946, 
July 1947, July 1983, September 1983, November 1984, two 
occasions in June 1991, January 1993, and February 1993.  The 
appellant was also provided a copy of a Statement of the Case 
in May 1998 and a Supplemental Statement of the Case in June 
2002, both reiterating this information.       


The appellant was specifically advised on numerous occasions 
that it was his responsibility to obtain evidence which would 
serve to reopen the claim, as well as reminded that such 
evidence must be that which was not currently of record.  See 
letters dated in July 1983, September 1983, November 1984, 
June 1991, and February 1993.  The appellant was specifically 
requested to provide the dates and places of all treatment 
from the date of his discharge to the present and authorize 
release of such information by letter dated in June 1998 and 
July 2001.  To all of these letters and efforts, the 
appellant did not respond, other than to submit duplicate 
copies of his separation physical examination.  

Although several of these advisements were provided to the 
appellant before enactment of the VCAA, it cannot be doubted 
that VA has continually apprised the appellant of what 
information would substantiate his claim, and informed him 
that it was his responsibility to provide new and material 
evidence.  These letters show VA's diligent efforts to notify 
and assist the appellant, both before and after the VCAA was 
enacted.

Furthermore, in July 2001, the RO sent a letter to the 
appellant explaining the VCAA and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  As indicated 
above, he has not responded.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the 
appellant has at no time completed release forms for 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  Although he has referenced 
records not obtained (i.e., treatment at Southern Pacific 
Railroad from 1946-86), he repeatedly failed to complete 
release forms authorizing VA to obtain these records.  VA 
cannot obtain these records without his cooperation.  The RO 
did obtain his VA treatment records.

With a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  Although the appellant was afforded a VA examination 
in July 2001, the appellant was accorded more consideration 
than was warranted by applicable law.  VA does not have a 
duty to provide the appellant a VA examination if the claim 
is not reopened.  The VCAA explicitly provides that  
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2002).  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Based on his lack of cooperation 
with the RO's repeated attempts to develop this case, it 
would be futile to order any more development.  The Board 
therefore finds that this matter is ready for appellate 
review.  

Reopening of the Claim

As noted, the appellant seeks to reopen a claim of 
entitlement to service connection for asthma, last denied in 
September 1991 and not appealed.  

The claimant has one year from notification of a RO decision 
to initiate an appeal by filing a notice of disagreement 
(NOD) with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  Because the appellant did not appeal the 
denial within one year of being notified, the 1991 decision 
is final.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed.Cir. 
2001) (Holding that the language in 38 U.S.C.A. § 7104(a) 
that the Board shall consider "all questions in a matter" 
on appeal include the question of the Board's jurisdiction, 
even if the RO should have decided the matter differently and 
the RO's determination is not challenged by the appellant.).   

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

At the time of the September 1991 RO decision, the evidence 
included the appellant's service medical records.  In a 
September 1945 treatment record, it was noted that the 
appellant had had "asthma since 1939" and that he had a 
recent recurrence.  In a report of physical examination dated 
in September 1945, generated prior to his release from active 
duty, it was noted that the appellant had also been treated 
in April 1945 for hay fever and asthma.  The notation further 
reflects that the appellant's asthma had not existed prior to 
service; that it was aggravated by military service; and that 
it was incurred while in military service.  

The appellant was denied service connection for asthma in 
November 1945 upon the finding that the disorder was not then 
shown. 

The appellant underwent a VA physical examination in January 
1946.  Among other findings, it was noted that the appellant 
had a history of asthma.  Thereafter, the record reflects VA 
treated the appellant in April 1985 and June 1991 for bouts 
of asthma.   

Although the appellant subsequently sought to reopen his 
claim, these attempts were denied in July 1947, November 
1984, and, as noted, September 1991.  

Having examined all of the evidence submitted since the 
September 1991 denial of his attempt to reopen, the Board 
finds it is not "new and material" of such sufficiency so 
as to reopen the claim.  

"New" evidence is that which was not previously of record.  
To be "material," it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

First, the appellant has submitted multiple copies of the 
September 1945 separation physical examination.  This is 
clearly not "new" evidence, as it was previously of record.  

The appellant has submitted medical records generated 
subsequent to September 1991 reflecting ongoing treatment for 
the disorder in question.  Records showing post-service 
treatment for asthma were available at the time of the 1991 
decision, and, to this extent, the additional medical records 
are cumulative.  Although they are "new" in the sense that 
they were not previously of record, they are not material to 
the central issue in this case, as they are devoid of any 
mention of a nexus between the appellant's military service 
and his disorder.  See Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The RO found that the contents of a July 2001 VA examination 
constituted new and material evidence that was sufficient to 
reopen the claim.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial).  The Board has carefully 
examined the report and finds that it is not "new" to the 
degree of significance attached by the RO.  In particular, 
the RO found that the appellant's report of having had asthma 
since childhood is new and material, because it provided 
information as to the etiology of his disorder.  However, as 
noted above, information was already of record indicating 
that the appellant had asthma prior to his military service.  
In this respect, the information as to the onset of the 
appellant's disorder is not new.  

Through his representative in April 1998, the appellant 
argues that his service medical records are incomplete.  
However, there is no evidence to suggest that such is the 
case, other than the appellant's wholly unsubstantiated 
allegation.  Indeed, while the records reflect that the 
appellant was treated on three occasions for the disorder in 
question, such evidence has long been of record.

The appellant also contends that he is entitled to a 
presumption of credibility as to the in-service occurrences 
under 38 U.S.C.A § 1154.  Under the statute, in the case of 
any veteran who engaged in combat, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  See 38 U.S.C.A 
§ 1154.  


However, operation of the statute is not evidence.  The 
presumption of credibility under the statute operates upon 
the determination of the merits of a claim.  Absent the 
submission of new and material evidence, as in this case, the 
merits of the underlying claim (and therefore consideration 
of 38 U.S.C.A § 1154) are not reached.  
 
Nothing has changed from a medical or factual standpoint 
since the 1991 denial of reopening of this claim.  The 
appellant has offered no new arguments in his attempt to 
reopen.  The appellant does not possess medical expertise, 
and he is, therefore, not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  This applies even where the appellant has added 
some additional descriptive details, without any showing of 
how such additional descriptive details are of any 
consequence.  For this reason, his allegations are not 
probative.  There is a complete lack of medical evidence 
indicating that his asthma is possibly related to his 
military service.  Where, as here, the determinative issue is 
one of medical diagnosis or causation, competent medical 
evidence is required.  Lay assertions are insufficient to 
reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the Board finds that the evidence received 
subsequent to 1991 is not new and material and does not serve 
to reopen the claim for service connection for asthma.  Until 
the appellant meets his threshold burden of submitting new 
and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Reopening of the claim of service connection for asthma is 
denied.


REMAND

As discussed above, in January 1993, the RO denied reopening 
of the appellant's claim for service connection for a right 
eye corneal scar.  He then submitted a notice of 
disagreement.  In response, the RO attempted to say the claim 
really had not been adjudicated in January 1993 (even though 
the letter explicitly stated such).  The February 1993 letter 
implied that the appellant was being given another 
opportunity to submit new and material evidence and then the 
claim would be considered.  However, no further action was 
taken.  The RO's handling of this case was, at best, 
disingenuous.  

The veteran's clearly submitted a notice of disagreement 
(NOD) with respect to a January 1993 letter that explicitly 
stated the claim for service connection for a right eye 
corneal scar was not reopened.  Because a timely NOD was 
filed, but the RO has not yet provided the appellant a 
statement of the case (SOC) in response to his filing of the 
NOD, this issue must be remanded to the RO for correction of 
this procedural defect.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999) (when an NOD is filed by the appellant 
with respect to a denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to remand, rather than 
refer, the issue to the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92.  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.


Accordingly, this claim is REMANDED for the following:

The RO shall issue the appellant a 
Statement of the Case pertaining to the 
attempted reopening of the claim for 
service connection for a right eye 
corneal scar, as denied in January 1993.  
The RO should provide appropriate 
assistance and advisement under the VCAA 
concerning this claim.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  Otherwise, if a timely 
substantive appeal is filed, and subject 
to current appellate procedures, this 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate.
		
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to fulfill due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


